                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 ALTON D. BROWN,                               )
                                               )   Civil Action No. 2: 18-cv-1130
              Plaintiff,                       )
                                               )
 v.                                            )   Chief United States Magistrate Judge
                                               )   Cynthia Reed Eddy
 MS. RHONDA A. HOUSE, et al.,                  )
              Defendants.                      )

                                  MEMORANDUM AND ORDER

        Presently before the Court are Defendants’ Joint Motion to Consolidate, with brief in

support (ECF Nos. 25 and 26), Plaintiff’s brief and response in opposition to the motion (ECF

Nos. 39 and 41), and Defendants’ Reply Brief (ECF No. 42). Defendants seek to have the instant

case consolidated with Civil Action No. 16-cv-1081. For the reasons set forth below, the Court

will grant the motion.

                                          Background

        The instant prisoner civil rights case was removed by Defendants Correct Care Solutions,

LLC; Dr. Jay Cowan, Mathew Miceli, Dr. Byunghak Jin, and Darla Cowden, on August 27,

2018, from the Court of Common Pleas of Fayette County. The case involves allegations by

Plaintiff, Alton D. Brown, regarding ongoing medical treatment for his prostate cancer.

Specifically, Brown alleges that he was transferred from SCI-Greene to SCI-Fayette on August 9,

2017, “for the sole purpose of sabotaging his attempts to obtain medical care for prostate cancer

and other serious illnesses . . . .”

        In reviewing the Complaint in this case, it is apparent that the allegations pick up

chronologically where the allegations in Civil Action No. 16-cv-1081, which is a pending case,

end. In 16-cv-1081, Plaintiff alleges that on January 21, 2016, while he was housed at SCI-
Fayette, he was informed of a prostate cancer diagnosis by Dr. Alpert, who told him that they

wanted to prescribe a pill, but wanted to conduct a biopsy first. According to the Complaint, he

was denied “information as is reasonably necessary to make an informed and prudent decision to

accept or reject proposed treatment, as well as a reasonable explanation of the viable alternative

treatments that can be made available . . .” Complaint at ¶ 23. He further alleges, inter alia, that

Defendants have sabotaged his nutritional supplements, medications, and appointments, as well

as falsified medical records, all in an attempt to cause him stress to speed the worsening of his

cancer and weaken his immune system.

       In both cases, Plaintiff brings claims of retaliation, denial of informed consent, denial of

access to courts, medical torture/ abuse, and denial / interference with medical care.

Additionally, more than a dozen of the same defendants are named in the two complaints, and the

same relief is sought in both cases - all which pertains to the medical treatment for Plaintiff’s

prostate cancer.

                                          Legal Standard

       Consolidation of separate actions presenting a common issue of law or fact is permitted

under Rule 42(a) of the Federal Rules of Civil Procedure as a matter of convenience and

economy in judicial administration. In re Community Bank of N. Virginia, 418 F.3d 277, 298

n.12 (3d Cir. 2005). Rule 42(a) of the Federal Rules of Civil Procedure provides:

       If actions before the court involve a common question of law or fact, the court
       may: (1) join for hearing or trial any or all matters at issue in the actions; (2)
       consolidate the actions; or (3) issue any other orders to avoid unnecessary cost or
       delay.

FRCP 42(a). “The purpose of consolidation is ‘to streamline and economize pretrial proceedings


                                                 2
so as to avoid duplication of effort, and to prevent conflicting outcomes in cases involving

similar legal and factual issues. In re TMI Litig., 193 F.3d 613, 724 (3d Cir. 1999) (quoting In re

Prudential Sec. Inc. Ltd. Partnerships Litig., 158 F.R.D. 562, 571 (S.D.N.Y. 1994)). The moving

party bears the burden of proof on a motion for consolidation.

       A common question of law or fact shared by all of the cases is a prerequisite for

consolidation. When exercising its broad discretion as to whether consolidation is appropriate,

the court must balance the potential for prejudice, expense, or confusion against the benefits of

judicial economy. Easterday v. Federated Mut. Ins. Co., Civil Action No. 14-1415, 2015 WL

1312684, at *2 (E.D.Pa. Mar. 24, 2015).

                                           Discussion

       Defendants have met their threshold burden of demonstrating that questions of law and

fact are common to each case as both cases involve Plaintiff’s medical complaints stemming

from his diagnosis of prostate cancer and his ongoing medical care, regarding the same period of

time. The same medical evidence will be determinative in both cases. Because there exist

common questions of law or fact, the Court must now balance the advantages and disadvantages

of consolidation.

       The Court finds that Defendants’ arguments for consolidation far outweigh Plaintiff’s

arguments against consolidation. There is no prejudice in consolidating the cases as both cases

are in their early pleading stages. In the instant case, Defendants have recently accepted service

and have yet to respond to the Complaint. In 16-cv-1081, Defendants filed motions to dismiss

and the briefing schedule has been held in abeyance pending resolution of the motion for




                                                3
consolidation.   Further, in both cases, Plaintiff has requested prospective, injunctive relief

pertaining to his prostate cancer treatment.

        After careful consideration, the Court concludes that the allegations in 18-cv-1130 and

16-cv-1081 are such that the evidence in both cases will significantly overlap. Both cases

involve the same medical records, concerning the same patent, regarding the same time period.

Thus, consolidation of these actions would conserve the resources of the parties and the limited

resources of the Court, and will not prejudice any party. There is no sound reason why these two

cases should not be consolidated. Accordingly, the motion will be granted.



                                               ORDER

        AND NOW, this 12th day of February, 2019, upon consideration of Defendants’ Joint

Motion to Consolidate, it is hereby ORDERED that said motion is GRANTED. The Clerk shall

consolidate Civil Action No. 18-cv-1130 into Civil Action No. 16-cv-1081 and then Civil Action

No. 18-cv-1130 shall be marked “closed.” All future filings shall be at Civil Action No. 16-cv-

1081.

                                                     /s Cynthia Reed Eddy
                                                     Cynthia Reed Eddy
                                                     Chief United States Magistrate Judge


cc:     ALTON D. BROWN
        DL-4686
        SCI Fayette
        48 Overlook Drive
        LaBelle, PA 15450-1050
        (via U.S. First Class Mail)

        All Counsel of Record (16-cv-1081 and 18-cv-1130)
        (via ECF electronic notification)

                                                 4
